Hall, Presiding Judge.
The plaintiffs in a tort action appeal from the denial of their motion for a new trial on the general grounds. The jury returned a verdict for both defendants.
In the process of making a right-hand turn from the second lane from the curb, defendant’s tractor-trailer crushed plaintiff’s automobile against a corner fire hydrant. There was conflicting testimony concerning the position of the two vehicles at the moment the truck began its turn and also as to whether the truck had given a turn signal. There was no evidence disputing the truck driver’s testimony that he could not have made the right turn maneuver from the near curb lane.
The evidence was sufficient to support a finding by the jury either that the defendant driver was not negligent or that both drivers were negligent and plaintiff driver’s own lack of care precluded any recovery.

Judgment affirmed.


Pannell and Quillian, JJ., concur.